United States Court of Appeals
                                                                  Fifth Circuit
                                                                 F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                    June 20, 2007

                                                              Charles R. Fulbruge III
                                                                      Clerk
                              No. 06-10725
                          Conference Calendar


UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,
versus

RICHARD WILLIAM CORDER,

                                       Defendant-Appellant.
                          --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                         USDC No. 5:05-CR-71-4
                          --------------------

Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Counsel appointed for Richard William Corder has moved for

leave to withdraw and has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967).       Corder has not filed a

response.    Our independent review of counsel’s brief and the

record discloses no nonfrivolous issue for appeal.       Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.